In an action, inter alia, to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Woodard, J.), entered May 5, 2005, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
*996In opposition to the defendant’s prima facie demonstration of entitlement to summary judgment, the plaintiff failed to raise a triable issue of fact. Her expert failed to allege that the defendant’s actions were a departure from the requisite standard of care (see Stancavage v Mirman, 309 AD2d 918 [2003]; Prete v Rafla-Demetrious, 224 AD2d 674 [1996]). The plaintiffs expert also failed to address in any way the issue of informed consent (see Stancavage v Mirman, supra; Astuto v Hogan, 219 AD2d 692 [1995]). Finally, in response to the defendant’s prima facie showing of entitlement to summary judgment dismissing the third cause of action to recover damages for breach of contract, the plaintiff offered no opposition (see Clarke v Mikail, 238 AD2d 538 [1997]). Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been granted in its entirety. Schmidt, J.P., Santucci, Skelos and Covello, JJ., concur.